Citation Nr: 0905600	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist sprain.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and February 2007 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the September 
2005 rating decision, the RO denied service connection for 
residuals of a left wrist sprain and hemorrhoids.  In the 
February 2007 rating decision, the RO denied service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
resulting from an in-service left wrist sprain.

2.  There is no evidence of a nexus between post service 
hemorrhoids and service to include evidence of a continuity 
of symptomatology.

3.  There is no competent evidence of current bilateral 
hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Chronic residuals of a left wrist sprain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The Veteran filed claims for entitlement to 
service connection for residuals of a left wrist sprain and 
hemorrhoids in April 2005 and a claim for entitlement service 
connection for hearing loss in March 2006.  VA notified the 
Veteran in correspondence dated in July 2005 and December 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
notice how disability evaluations and effective dates are 
assigned prior to the rating decisions.  The record, however, 
shows that any prejudice that failure caused was harmless, as 
the preponderance of the evidence is against entitlement to 
service connection for the disabilities the Veteran is 
claiming are due to service.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including service treatment records and VA treatment 
records.  VA did not provide the Veteran with an examination 
in connection with the claims for service connection, and the 
Board finds that an examination was not necessary to decide 
the merits of the claims.  Specifically, under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of a disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A claimant must show more than a current 
disability to trigger the duty to assist; there also must be 
at least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link, or nexus, must be competent, i.e., 
offered by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As to the claims for service connection for 
residuals of a left wrist sprain and hearing loss, there is 
no competent evidence that the Veteran has either a current 
disability or persistent or recurrent symptoms of a 
disability for VA purposes.  The post service VA treatment 
records show no findings or diagnoses pertaining to the left 
wrist.  Without any post service evidence of a current 
disability or persistent or recurrent symptoms, an 
examination is not warranted for this claim.  In a February 
2004 VA medical record, in system review of the Veteran's 
ears, the examiner noted, "No significant hearing loss."  
Whether that was based upon the Veteran's report of symptoms 
or the examiner's opinion does not change the fact that there 
is a lack of evidence of persistent or recurrent symptoms of 
a disability for decades postservice.  The service treatment 
records do not show any hearing loss in service, and the 
Veteran has not alleged continuity of symptomatology 
following discharge from service.  Rather, he has stated that 
he has hearing loss, which he believes was due to noise 
exposure in service.  Thus, even if the Board conceded that 
there was evidence of a current disability, it finds that 
such disability may not be associated with service based on 
his own lay opinion.  Thus, an examination would not be 
warranted for this claim either.

As to the claim for hemorrhoids, a 1988 record shows that the 
Veteran underwent a hemorrhoidectomy in approximately 1978.  
A 2004 VA treatment record shows a diagnosis of hemorrhoids.  
Thus, the Veteran has brought forth competent evidence of a 
current disability.  However, the Board finds that 
hemorrhoids may not be associated with service.  The service 
treatment records are silent for hemorrhoids, to include the 
separation examination.  The objective records indicate that 
the first showing of a disability involving hemorrhoids was a 
report by the Veteran that he underwent a hemorrhoidectomy in 
1978-16 years following his discharge from service.  
Additionally, the Veteran's argument why he should be granted 
service connection for hemorrhoids is, " I feel I should be 
compensated for hemorrhoids[,] and I had to have an operation 
in the 70's."  This is not an argument even suggesting a 
continuity of symptomatology since service separation.  For 
these reasons, the Board concludes that the disability may 
not be associated with the Veteran's service, and an 
examination would not be warranted.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

The Veteran contends that he injured his left wrist in 
service, which still bothers him now.  He states he should be 
compensated for his hemorrhoids and had to undergo surgery in 
the 1970's.  He also asserts that he incurred hearing loss 
from the loud gun noises during gunnery practice.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service records, private medical records, and VA 
clinical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a left wrist 
sprain, hemorrhoids, and hearing loss.  The Board will 
address each disability separately.

As to the claim for service connection for residuals of a 
left wrist sprain, the service treatment records show the 
Veteran sustained a sprain to his left wrist in July 1960 
when he hit his hand on an automobile.  It was noted to be 
"very tender to touch."  He was diagnosed with a sprain.  
No further complaints or findings were made in-service.  At 
his August 1962 separation examination clinical evaluation of 
the upper extremities revealed normal findings.  
Additionally, the few post service VA medical records in the 
claims file fail to show a current left wrist disability.  
For example, a February 2004 treatment record shows the 
examiner noted there was no significant joint or muscle pain 
and "No limitations of motion" regarding the 
musculoskeletal system.  Under examinations of the 
extremities, the examiner stated the appellant showed a full 
range of motion, and a pertinent diagnosis was not offered.  

In the absence of competent evidence of current residuals of 
a left wrist sprain, service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

As to the claim of entitlement to service connection for 
hemorrhoids, the service treatment records are silent for any 
reports or findings of hemorrhoids.  The Veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension, 
shows that he alleges he had hemorrhoids in 1960.  The August 
1962 separation examination shows that clinical evaluation of 
the anus and rectum was normal.  The first showing of 
hemorrhoids after service is in a 1988 report of medical 
history that shows the Veteran reporting undergoing a 
hemorrhoidectomy in 1978.  Thus, the first objective showing 
of hemorrhoids was 16 years following his discharge from 
service.  This is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  As already noted above, the Veteran has not 
claimed a history of chronic hemorrhoids since his service 
discharge, and there is no competent evidence of a continuity 
of symptomatology.  For these reasons, the Board finds that 
service connection for hemorrhoids is not warranted.

As to the claim for service connection for hearing loss, 
service treatment records show the Veteran had normal hearing 
at entrance and normal hearing at separation in August 1962.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  The only post service notation of hearing loss was a 
notation in a February 2004 VA outpatient treatment report 
of, "No significant hearing loss."  The Board does not 
accept such notation as competent evidence of a current 
hearing loss disability.  See 38 C.F.R. § 3.385 (2008) 
(defining what constitutes a hearing loss disability for VA 
purposes).  Nevertheless, even if the Board conceded that the 
Veteran had a current bilateral hearing loss as that term is 
defined at 38 C.F.R. § 3.385, there is no competent evidence 
of a nexus to service, to include any evidence of continuity 
of symptomatology.  The Veteran has merely alleged that he 
has current hearing loss which he believes is due to service.  
However, as a lay person untrained in the field of medicine, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.

To summarize the Board's findings, the claim for service 
connection for residuals of a left wrist sprain is denied 
because of the lack of competent evidence of a current 
disability, the claim for service connection for hemorrhoids 
is denied because of the lack of competent evidence of a 
nexus between the post service diagnosis of hemorrhoids and 
service, to include a continuity of symptomatology; and the 
claim for service connection for bilateral hearing loss is 
denied because of the lack of competent evidence of a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385 and the lack of competent evidence of a nexus to 
service, to include evidence of continuity of symptomatology.  
The Veteran's statements as to medical causation for any of 
these disabilities do not constitute competent medical 
evidence of a nexus to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a left wrist sprain, 
hemorrhoids, and bilateral hearing loss.  In reaching these 
decisions, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left 
wrist sprain is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


